DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 remain pending as amended 16 September 2019.
Specification
The abstract of the disclosure is objected to because it spans two paragraphs.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Information Disclosure Statement
The information disclosure statements filed 31 August 2019 (x2), 20 February 2020, 11 March 2020, 17 June 2020, 14 July 2020, 19 August 200, 31 August 2020, 15 rd party), 4 February 2021, 15 March 2021, 13 May 2021, 6 September 2021, 28 October 2021, and 11 November 2021, have been considered by the Primary Examiner.
Claim Interpretation
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. MPEP §608.01(m).
The Primary Examiner interprets the phrase “coarse structure” as having a difference in thickness between thicker areas and thinner areas of at least 50 microns [2:21-22].
The Primary Examiner interprets the phrase “fine structure” as having a difference in thickness smaller than 50 microns [9:4-5].
Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
A.	In line 4 of claim 1, the phrase “the entire surface” lacks antecedent basis. The “decorative and structured surface,” referred to in the preamble appears to refer to the finished product and it is further unclear how these two references to surfaces relate to one another.
B.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least 50 µm,” and the claim also recites “in particular at least 100 µm,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
C.	The phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., digital spraying). See MPEP § 2173.05(d).












In claim 2, phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., digital application). See MPEP § 2173.05(d).
In claim 3, phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., physical drying and/or chemical curing). See MPEP § 2173.05(d).
In claim 3, the phrase “the applied lacquer layers” lacks antecedent basis with respect to layer (1.3). Claim 3 depends from claim 1, which recites only layers 1.4 and 1.5.
In claim 4, the phrase “the at least one base layer (1.1, 1.2)” lacks antecedent basis. Claim 4 depends from claim 1 and does not recite anything concerning a base layer.
Further regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “at least 50 µm,” and the claim also recites “preferably at least 80 µm” and “particularly preferably at least 125 µm,” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
In claim 6, the phrases “the digital print data” and “the digital control data provided” lack antecedent basis.
In claim 6, the phrase “identical form” is indefinite as it is unclear what the data are identical in form to. Consequently, the metes and bounds of the claim are impossible to determine. Based on context, the Primary Examiner interprets this phrase as meaning that the data is not in a form manipulated by a digital manipulation method.
In claim 7, phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., a base layer (1.1, 1.2)). See MPEP § 2173.05(d).
 In claim 8, the phrase “the third lacquer layer (1.3)” lacks antecedent basis.
In claim 9, the phrase “a lacquer layer” is indefinite as it is unclear precisely what the relationship of this new lacquer layer is to those previously recited in the claims.
In claim 10, the phrase “the respective areas” lacks antecedent basis.
In claim 10, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., within less than one minute). See MPEP § 2173.05(d).
In claim 11, the phrase “the lacquer layers” lacks antecedent basis with respect to layer (1.3). Claim 11 depends from claim 1, which recites only layers 1.4 and 1.5.
In claim 11, phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., arranged below). See MPEP § 2173.05(d).
In claim 11, the phrase “arranged below” is indefinite as it is unclear under what the decorative image is arranged. Consequently, the metes and bounds of the claim are impossible to determine.
In claim 13, the term “used” is indefinite as the nature and extent of the use is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
In claim 13, the phrase "preferred” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., wavelength of 172 nm). See MPEP § 2173.05(d).
In claim 14, the phrase “a first liquid layer (1.4)” is indefinite as the use of the indefinite article makes it unclear precisely what the relationship of this is to the lacquer layer (1.4) referred to in claim 1. The same applies to the recitation of “a second lacquer layer (1.5). Use of the definite article is suggested.
In claim 14, phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., digital printing device). See MPEP § 2173.05(d).
In claim 15, the phrase “the applied lacquer layers” lacks antecedent basis with respect to layer (1.3). Claim 14 depends from claim 1 and 14, which recites only layers 1.4 and 1.5. Note: there two recitations of this phrase in claim 15.
In claim 15, phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., an electromagnetic radiation source). See MPEP § 2173.05(d).
In claim 15, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., with a wavelength of 172 nm). See MPEP § 2173.05(d).
In claim 15, phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., onto the applied lacquer layer). See MPEP § 2173.05(d).
Primary Examiner’s Suggestions
For clarity and readability, the Primary Examiner suggests amending “application” in line 4 of claim 1 to read “applying” in order to make it a positive method step recitation.
For clarity and readability, the Primary Examiner suggests amending “a further step” in lines 1-2 of claim 2 to read “further comprising” as the and/or listing of alternatives in the body of claim 2 allows for more than one step (“a step”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102009044802A1. Reference numeral are those used in this reference.
With respect to claim 1, DE 802 teaches a process for making a decorative surface having a haptic, three-dimensional surface structure with differing gloss levels [0002, 0018]. The process comprises feeding workpiece (1.1), via feeding device (1.4), to lacquer application device (1.5) to the entire surface of the workpiece (1.1): a resolution, in dpi, is controlled — the phrase “over the entire surface of the workpiece” does not require uniform coating (i.e., a unitary layer instead of ink jet applied droplets having a resolution) [0030]. The workpiece (1.1), coated with the first lacquer is then fed to second print module (1.6) to apply a second, transparent lacquer onto the first lacquer [0033]. The first and second lacquer layers can different degrees of gloss. For example, the second lacquer can produce a matt surface after curing, while the first lacquer can produce a high-gloss surface after curing [0033]. In an alternative embodiment, the glossy and matt lacquer can be exchanged [0034].  The ink jet spray application of both the first and second lacquers utilizes digital print heads and reads on the claimed “digital spraying.” 
DE 802 discloses that the surface structure or the structured surface of the coated workpiece (1.1) has a tangible unevenness: a height difference of 1 µm to 3 mm between the lowest and the highest point [0019]. DE 802 does not explicitly state that it is the first lacquer layer that has a coarse structure in which a difference in thickness between thicker areas and thinner areas is at least 50 µm, as claimed. It is clear from the disclosure of DE 802 that the three-dimensional surface structure produced is intended to match a 
With respect to claim 2, DE 802 teaches at least partially curing the first lacquer layer with radiation source (1.7). Printhead rows in addition to (1.5, 1.6) can be utilized to apply further lacquer layers to build up the desired surface structure [0035].
With respect to claim 3, DE 802 teaches digital print heads (1.5, 1.6) which reads on the claimed “feeding the workpiece to a digital printing station.” Further, DE 802 teaches curing applied lacquer layers at radiation sources (1.7, 1.8).
With respect to claim 4, DE 802 teaches that the workpiece (1.1) is printed with a decorative image before coating with lacquer layers [0029-0030]. Further, as noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any height difference necessary to impart the desired haptically tangible features such as longitudinal grain corresponding 
With respect to claim 5, DE 802 teaches that the workpiece (1.1) is printed with a decorative image before coating with lacquer layers [0029-0030] and vice versa [0022: p. 5, ll.193-195].
With respect to claim 6, DE 802 teaches that the decorative image can be deposited by ink jet printing [0022: p. 5, ll. 196-197 & 201+]. As evidenced by the reference to other ink jet printing in the process of DE 802 (see above), it is well known in the art that ink jet printing is a digital process and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have supplied the digital ink jet print heads with either manipulated or un-manipulated digital data.
With respect to claim 8, as noted above, DE 802 teaches that subsequent lacquer layers can be applied by at least one digital print head [0035].
With respect to claim 9, DE 802 teaches that the additional lacquer layers can be applied without intermediate curing [0035: p. 8, ll. 314-317]. DE 802 does not specify a fine structure (i.e., thickness difference < 50 µm). As noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any height difference necessary to impart the desired haptically tangible features such as longitudinal grain corresponding to the underlying printed grain at points with the grain as well as a round or oval structured depression at 
With respect to claim 11, as noted above, DE 802 teaches that multiple layers of lacquer are applied [0035], the layers being able to be produced synchronously with the printed decoration underneath, producing defined matt and glossy areas in the surface structure with at least partial transparency [0018].
With respect to claim 12, DE 802 teaches an embodiment wherein one or more pre-coatings or primers are applied to the workpiece before the lacquer layers [0040].
With respect to claim 13, DE 802 teaches a UV light source [0030: p. 7, ll. 262-264].
With respect to claim 14, DE 802 teaches an apparatus comprising coating stations (1.5, 1.6) and device (1.4) for feeding the workpiece (1.1) to the coating stations. Both printing stations (1.5, 1.6) are digital ink jet stations (see above) and, as noted in connection with claim 1 above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any height difference necessary to impart the desired haptically tangible features such as longitudinal grain corresponding to the underlying printed grain at points with the grain as well as a round or oval structured depression at the point of a printed knothole [0020: p. 5, ll. 164-168], within the claimed range of 1 µm to 3 mm.
With respect to claim 15, DE 802 teaches additional lacquer applying stations [0035]. With respect to the claimed fine structure, as noted above it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any height difference necessary to impart the desired .
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,141,759 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of patented claim 10 is fully encompassed by the subject matter of instant claim 1 such that one of ordinary skill in the art, in performing the invention of patented claim 10, necessarily performs the invention of instant claim 1.
Claims 1, 7, and 14, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 12 of copending Application No. 16/494,308 (reference application; published as US 2020/0016627 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of copending claims 2, 3, and 12 is fully .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 7 is rejected as above and claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 7, DE 802, as the closest prior art, is limited to ink jet print application of the lacquer layers. With respect to claim 10, DE 802, as the closest prior art, neither teaches nor suggests chemically post-treating an applied lacquer layer to change its optical properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
3 December 2021